Citation Nr: 1035060	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cough, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness.

3.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an effective date, prior to December 20, 2002, 
for the grant of service connection for chronic joint pain and 
body aches with irritable bowel symptoms.  

5.  Entitlement to an initial rating in excess of 20 percent for 
chronic joint pain and body aches with irritable bowel symptoms.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1990 to August 
1990 and from December 1990 to May 1991, to include service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  Periods of Reserve service are shown.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Louis, Missouri, VA 
Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in March 2009, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

The Board notes that a July 2009 rating decision reflects the 
AOJ's implementation of the Board's grant of the benefits in 
regard to service connection for depressive disorder, from 
December 20, 2002, and shows that the AOJ has evaluated 
depressive disorder together with service-connected PTSD.  In 
addition, a June 2010 rating decision reflects that an effective 
date of March 10, 1997 was assigned for service-connected PTSD, 
anxiety and depressive disorder.  Thus, such is reflected on the 
title page.  

In addition, the July 2009 rating decision reflects the AOJ's 
implementation of the Board's grant in regard to chronic pain 
syndrome, and in September 2009, the appellant filed a notice of 
disagreement with the effective date assigned for the grant in 
that regard (chronic joint pain and body aches with irritable 
bowel symptoms) and disagreed with the initial 20 percent 
evaluation assigned.  Thus, the appellant has initiated the 
appellate process in regard to these issues and such is reflected 
on the title page.  

The appellant was afforded a hearing before a hearing officer at 
the RO in February 1998.  A transcript of the hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the March 2009 remand, on VA pulmonary examination in 
July 2008, the examiner stated that the appellant was undergoing 
a private pulmonary evaluation, adding that once the records in 
that regard were obtained and reviewed, an opinion could be 
provided.  The Board notes that in August 2008, a private 
Echocardiography and Doppler Study, from SLCC, was associated 
with the claims file, and reflects an impression of mild 
tricuspid regurgitation with mild pulmonary hypertension and 
pulmonic insufficiency.  

An April 2009 statement from the VA examiner notes, "unable to 
make any judgment based on this one report," and that the 
appellant needed to obtain the private pulmonology records from 
"St. Lukes (any work ups regarding her SOB: office notes, PFTs, 
radiology, ECHO, etc)."  The Board notes that records from "St. 
Lukes" are not associated with the claims file.  

In addition, in March 2010, the VA examiner noted dyspnea of 
unclear etiology, adding that while the appellant stated that she 
was told she has pulmonary hypertension, "we do not have any 
records," and added that there was insufficient work-up for a 
diagnosis or for a determination in regard to service connection.  
The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination report and opinion(s) to be inadequate 
for a determination in regard to service connection for the 
claims on appeal.  Thus, an opinion should be obtained, stated in 
the positive or negative in the specific terms noted in paragraph 
number 3 below, in regard to whether any respiratory/pulmonary 
disorder, to include cough and shortness of breath, is 
etiologically related to in-service disease or injury, to include 
as due to undiagnosed illness, or otherwise related to service.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

VA is authorized to compensate any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed illness 
or combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed 
during the appellant's appeal.  As originally constituted, the 
regulation established the presumptive period as not later than 
two years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Effective 
December 18, 2006, the period within which such disabilities must 
become manifest to a compensable degree in order for entitlement 
for compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2009).

Effective March 1, 2002, the statutes affecting compensation for 
disabilities occurring in Gulf War veterans were amended.  See 
Veterans Education and Benefits Expansion Act of 2001, Public Law 
107-103, 115 Stat. 976 (2001).  Among other things, these 
amendments revised the term "chronic disability" to "qualifying 
chronic disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for manifestations 
of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA 
will pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom illness; 
or 

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(4) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(5) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to:

(1) Fatigue  (2) Signs or symptoms involving skin  (3) Headache  
(4) Muscle pain  (5) Joint pain  (6) Neurologic signs and 
symptoms  (7) Neuropsychological signs or symptoms  (8) Signs or 
symptoms involving the respiratory system (upper or lower)  (9) 
Sleep disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  (13) 
Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War; or

2) If there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317.

Adjudication of a veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and the 
revised criteria.  The General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

In addition, in correspondence received in April 2009, the 
appellant stated that she had applied for disability benefits 
from the Social Security Administration (SSA).  The Board notes 
that the SSA records have not been associated with the claims 
file.  

The Board further notes that service connection for PTSD was 
established in a January 2008 rating decision, from December 20, 
2002, and in March 2009, the appellant filed a notice of 
disagreement with the effective date assigned for the grant of 
service connection for PTSD.  In the Board's March 2009 remand, 
the AOJ was directed to issue a statement of the case in regard 
to the effective date assigned for the grant of service 
connection for PTSD.  The Board notes that while service 
connection for depressive disorder was established in a July 2009 
rating decision, and a June 2010 rating decision reflects that an 
effective date of March 10, 1997 was assigned for service-
connected psychiatric disability, to include PTSD, anxiety 
disorder and depressive disorder, the United States Court of 
Appeals for Veterans Claims (Court) has held "that a remand by 
this Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board's March 2009 decision shows that the 
benefits sought in regard to service connection for chronic pain 
syndrome were granted, and the AOJ's July 2009 implementation of 
the grant in that regard reflects that an initial 20 percent 
evaluation was assigned for irritable bowel syndrome, to include 
symptoms of diarrhea, nausea, and stomach cramping, from December 
20, 2002.  In September 2009, the appellant filed a notice of 
disagreement with the effective date assigned for the grant of 
service connection for irritable bowel syndrome, to include 
symptoms of diarrhea, nausea, and stomach cramping and disagreed 
with the 20 percent evaluation assigned.  

The Court has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and the 
AOJ has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to the 
AOJ for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  Thereafter, the appellant must 
submit a timely substantive appeal in order for the issues of 
entitlement to the effective date assigned for the grant of 
service connection for PTSD, and in regard to entitlement to an 
effective date, prior to December 20, 2002 for the grant of 
service connection for irritable bowel syndrome, to include 
symptoms of diarrhea, nausea, and stomach cramping, as well an 
initial evaluation in excess of 20 percent for service connection 
for irritable bowel syndrome, to include symptoms of diarrhea, 
nausea, and stomach cramping to be perfected for appeal to the 
Board.  38 U.S.C.A. § 7105.

The Board further notes that a claim for a total rating based on 
individual unemployability (TDIU) was filed in April 2009, and in 
addition to the notation of application for SSA disability 
benefits, the appellant stated that she had applied for VA 
vocational rehabilitation and was unable to sustain long-term 
substitute teaching.  The Board notes that the appellant's 
vocational rehabilitation file is not associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all 
relevant private treatment records pertinent 
to the claims in regard to service connection 
for a respiratory disorder, to include cough 
and shortness of breath.  All efforts in this 
regard should be documented in the claims 
file and all records obtained should be 
associated with the claims file.  

2.  The AOJ should obtain any SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical records 
upon which any decision was based.  All 
records obtained should be associated with 
the claims file.

3.  The Veteran's VA vocational 
rehabilitation file should be associated with 
the claims file.

4.  After completion of the above, to the 
extent possible, the AOJ should schedule the 
appellant for a VA examination to determine 
the nature and existence of any respiratory 
disorder, to include cough and shortness of 
breath.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the VA examiner 
express an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified respiratory/pulmonary 
disorder, to include cough and shortness of 
breath, is attributable to in-service disease 
or injury, to include as due to undiagnosed 
illness or otherwise related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

5.  The AOJ should issue a statement of the 
case in regard to the effective date assigned 
for the grant of service connection for PTSD, 
as well in regard to the issue of entitlement 
to effective date, prior to December 20, 
2002, for the grant of service connection for 
chronic joint pain and body aches with 
irritable bowel symptoms and for an initial 
evaluation in excess of 20 percent for 
chronic joint pain and body aches with 
irritable bowel symptoms.  

6.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for completeness and review all 
opinions obtained for adequacy, and any 
further action required in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued in 
regard to the issues of entitlement to 
service connection for cough and shortness of 
breath, and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


